Citation Nr: 1704107	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  07-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for meniscectomy right knee with degenerative changes. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in September 2011; a transcript of the hearing is of record.  

In February 2012 the Board remanded the case for further development.  The case returned to the Board and the Board issued an opinion denying the claim in July 2013.  The Veteran subsequently appealed the Board's denial the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a joint motion for remand (JMR) of the Board's July 2013 decision.  The Board then remanded the case to the RO in February 2016 pursuant to the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In June 2016, the Veteran submitted an additional VA Form 9 requesting a video conference hearing before the Board.  Although the Veteran was already afforded a Board hearing in September 2011, the Court has recently held that a VA claimant has the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he previously received a hearing before the Board at another state of the appellate proceedings.  Cook v. Snyder, No. 15-0873 (Vet. App. Jan. 31, 2017); 38 C.F.R. § 7107(b) (2016).  Thus, the Veteran must be afforded an additional hearing before the Board.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before the Board at his local RO.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






